455 F.2d 1337
147 U.S.App.D.C. 269
Leslie BACON, Petitioner,v.UNITED STATES of America and Anthony Papa.
No. 71-1312.
United States Court of Appeals,District of Columbia Circuit.
April 29, 1971.

Mr. Michael L. Fayad, Detroit, Mich., a member of the bar of the Supreme Court of Michigan, pro hac vice, by special leave of court, for petitioner.  Mr. Philip Hirschkop, Alexandria, Va., was on the petition for writ of habeas corpus for petitioner.
Mr. Harold J. Sullivan, Asst. U. S. Atty., with whom Messrs. Thomas A. Flannery, U. S. Atty. and John A. Terry and Roger M. Adelman, Asst. U. S. Attys., were on the brief, for respondent.
Before BAZELON, Chief Judge, and McGOWAN and ROBINSON, Circuit Judges.
ORDER
PER CURIAM.


1
This cause came on for consideration of petitioner's petition for a writ of habeas corpus and the Court heard argument of counsel.


2
Upon consideration of the foregoing, and at petitioner's request treating the petition as seeking alternatively a writ of mandamus or of prohibition, and it appearing that there is substantial doubt as to the jurisdiction of this Court to entertain the petition, and that in any event petitioner does not contest her obligation to appear as a witness before a grand jury of the United States District Court for the Western District of Washington pursuant to the subpoena issued and served for that purpose, and that petitioner can raise in the United States District Court for the Western District of Washington any and all of the issues presented by the petition, and that petitioner will have ample opportunity to do so prior to any appearance before the grand jury, and that in consequence there is no basis for granting the extraordinary relief sought by the petition, it is


3
Ordered by the Court that the aforesaid petition be and hereby is dismissed, and it is


4
Further ordered by the Court that the portion of this Court's order of April 28, 1971, directing that the petitioner not be removed from the jurisdiction of the District of Columbia be and hereby is vacated.


5
Circuit Judge McGOWAN did not participate in the foregoing order.